DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on May 25, 2021 have been approved by Examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, although, the prior arts disclose method and an apparatus comprising: a page-level recognition model, accessing, by a processor, a set of unstructured document pages and the page-level classifications. However, none of them teach identifying, by the processor, an orphan page from the set of unstructured document pages based on the page-level classifications for the unstructured document pages in the set of unstructured document pages; creating, by the processor, a separated unstructured document from the sequence of unstructured document pages; determining, by the processor, a first document-level classification for the separated unstructured document created from the sequence of unstructured document pages by processing content extracted from the separated unstructured document using the document- level recognition model; and automatically updating, by the processor, metadata for the separated unstructured document with the first document-level classification or to fairly suggest the invention in the combination as claimed. 
Claims 2-12 and 14-24 are allowed as being dependent on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647